El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Cuatro causas de acción alegó Zaida Elicier en la de-manda radicada por ella contra la Sucesión de Genaro Cau-tiño Insua, compuesta de su viuda Monserrate Bruno Do-mínguez de Cautiño y de su hijo Genaro Cautiño Bruno. En la primera sostuvo que allá para los años 1918 al 1920 Genaro Cautiño Insua y Margarita Elicier sostuvieron relacio-nes sexuales, como resultado de las cuales nació ella el 19 *434de febrero de 1920; que durante todo el tiempo transcurrido desde su concepción y nacimiento basta el fallecimiento de Genaro Cautiño Insua en primero de mayo de 1946 éste la tuvo por bija; que a virtud de esa acción voluntaria de Genaro Cautiño Insua ella adquirió el carácter de bija natural reconocida de él; y que los demandados por acción voluntaria de ellos también la ban reconocido como bija de Genaro Cau-tiño Insua, habiéndola tratado siempre el demandado Genaro Cautiño Bruno como su hermana. En la segunda causa alegó que Genaro Cautiño Insua falleció bajo testamento otorgado el día 21 de abril de 1946 y que en el mismo instituyó como únicos y universales herederos a los demandados; que a su fallecimiento éste era dueño de bienes muebles e inmuebles radicados en Puerto Rico con un valor total de tres millones de dólares; que los demandados están efectuando la par-tición de dichos bienes y verificando operaciones de inventa-rio, liquidación y división de los mismos, a espaldas de ella; y que éstos se han negado a darle los frutos y rentas que en tales bienes le corresponden así como a rendirle cuentas de ellos. En la tercera adujo que los demandados han venido percibiendo para su propio beneficio los frutos y rentas de las propiedades dejadas por su causante. Y en la cuarta que ella y los demandados no han podido ponerse de acuerdo en cuanto a la forma de hacer el inventario, avalúo, distribución y demás operaciones particionales de dichos bienes.
A la demanda así instada presentó el demandado Cautiño Bruno una moción para desestimar por falta de hechos cons-titutivos de causa de acción, acompañando a la misma copia fiel del acta del único matrimonio celebrado el 16 de julio de 1905 entre Genaro Cautiño Insua y la codemandada Mon-serrate Bruno Domínguez, con quien según se alegó estuvo aquél casado hasta el momento mismo de su muerte. Al decla-rar con lugar esa moción, la corte inferior hizo constar en el curso de su resolución que . . las partes convinieron y estipularon verbalmente en corte abierta que se tuviera por *435consignado en la demanda que el alegado reconocimiento de la demandante como hija del causante por acción voluntaria de éste y de los demandados no consta en una inscripción, en un testamento o en ningún documento público del caiisante o de los demandados(Bastardillas nuestras.) Posterior-mente y a petición de ambos demandados, la corte dictó senten-cia a favor de éstos y desestimó las cansas de acción segunda, tercera y cuarta de la demanda, sin perjuicio de que conti-nuara en pie la primera causa de acción para su litigio por las partes.
De la sentencia así dictada apeló la demandante y sostiene ahora que la corte inferior erró (1) al declarar con lugar la moción del demandado Cautiño Bruno sobre desestimación de las causas de acción segunda, tercera y cuarta de la demanda y (2) al declarar con lugar la moción de los demandados para que se dictara sentencia desestimando la demanda en cuanto a las referidas causas de acción, por no aducir las mismas hechos constitutivos de causa de acción.
Al discutir los anteriores errores sostiene la demandante que debemos revocar el caso de Correa v. Sucn. Pizá, 64 D.P.R. 987, así como los de Cruz v. Andrini, 66 D.P.R. 124, y Fernández v. Sucn. Fernández, 66 D.P.R. 881, que siguie-ron a éste. Arguye, además, que no es cierto que la Ley núm. 229 de 12 de mayo de 1942 (pág. 1297) se aprobara a la luz de nuestro Código Civil, especialmente del artículo 125 del mismo, y que la discusión en la sala de sesiones del Se-nado entre los senadores Géige'l Polanco e Iriarte no giró en torno del P. de la C. núm. 242, — el que al ser más tarde pre-sentado en forma de proyecto sustituto en el Senado se con-virtió en la Ley 229 de 1942 — sino en torno del P. del S. núm. 340, que nunca fué aprobado por las cámaras legisla-tivas.
 La sección 2 de la Ley 229, supra, según fué enmendada por la núm. 243 de 12 de mayo de 1945 (pág. 815) dispone:
*436“Sección 2. — Los hijos nacidos fuera de matrimonio con ante-rioridad a la fecha de vigencia de esta Ley y que no tenían la condición de hijos naturales según la legislación anterior, podrán ser reconocidos por acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, a todos los efectos legales. Estos hijos quedarán legitimados por el sub-siguiente matrimonio de sus padres entre sí.
“En caso de que los hijos a que se refiere esta sección no fueren reconocidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, dichos hijos se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres. La acción para este reconocimiento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Rico para el reconocimiento de hijos naturales; Entendiéndose, sin embargo, que tal reconocimiento sólo tendrá el alcance que aquí se expresa. ’ ’
Surge de los autos que cuando nació la demandante su presunto padre era casado con la codemandada Monserrate Bruno Domínguez. En su consecuencia, para la época de su nacimiento y bajo la ley entonces vigente ella era una hija ilegítima, sin derecho a solicitar su reconocimiento.(1) La sección antes citada permite, sin embargo, que los hijos naci-dos fuera de matrimonio con anterioridad a su vigencia, que no tenían la condición de hijos naturales bajo la legislación anterior, sean reconocidos por acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con dere-cho a su herencia, a todos los efectos legales. También auto-riza que al no haber tal reconocimiento por acción volunta-ria del padre o de sus herederos, el hijo natural inste demanda sobre reconocimiento al solo efecto de llevar el apellido de su progenitor.
En Correa v. Sucn. Pizá, supra, resolvimos que la acción voluntaria del padre a que se refiere la sección 2 de la Ley 229 de 1942 exige el reconocimiento por parte de éste en el acta de nacimiento o el otorgamiento por el presunto *437padre de un testamento o de cualquier otro documento pú-blico en que expresamente reconozca al hijo. El repetido y detenido estudio que hemos hecho del alegato de la apelante, de los razonamientos en él expuestos, de las citas aducidas y del proceso legislativo que culminó en la aprobación del proyecto que al ser suscrito por el G-obernador de Puerto Rico lleva el núm. 229 de las leyes de 1942, no nos convence de que debemos cambiar de criterio sobre la materia y, por ende, revocar lo resuelto por nosotros en dicho caso y en los que le siguieron. Es cierto que el debate habido entre los senadores Gréigel Polanco e Iriarte giró en torno del P. del S. 340 y no alrededor del sustituto del Senado al P. de la C. 242, que finalmente se convirtió en la Ley núm. 229 de 1942.(2) Empero, nada hallamos en ese debate que nos in-dique que algún miembro de la Asamblea Legislativa creyera que cualquiera de dichos proyectos tuviera por miras un resultado distinto al que llegamos en el caso de Pizá. Sea ello como fuere, las leyes han de ser interpretadas a base de lo que la Asamblea Legislativa hizo y no a base de lo que ésta dejó de hacer, ni de la actuación personal de uno de sus miembros. 70 A.L.R. 26, 28; People v. Marxhausen, 171 *438N. W. 557, 3 A.L.R. 1505; Reed v. Huston, 132 Pac. 109; Ann. Cas. 1915A, 1237; 50 Am. Jur. 318, sec. 326. Nuestro cri-terio continúa siendo que la Ley 229, según lia sido enmen-dada, opera con carácter prospectivo únicamente y que si bien las personas nacidas con anterioridad a su vigencia, que de acuerdo con la legislación anterior no gozaban del concepto de hijos naturales, pueden bajo la ley actual ser reconocidas por acción voluntaria y disfrutar en su virtud de todos los derechos conferidos por la ley a los hijos naturales legalmente reconocidos, sin embargo, tal reconocimiento por acción vo-luntaria deberá fundarse en el párrafo segundo del artículo 125 del Código Civil, ed. de 1930, que requiere un reconoci-miento en el acta de nacimiento, en testamento o en cualquier otro documento público. La posesión continua del estado de hijo natural del padre demandado, anterior o posterior a la vigencia de la Ley 229 de 1942, por disposición expresa de dicho artículo sólo puede servir de base a una acción judicial para el reconocimiento forzoso del hijo por el presunto padre o por sus herederos, mas en un caso como el presente al solo efecto, desde luego, de llevar aquél el apellido de éste. El reconocimiento mediante actuación judicial, no es, en su consecuencia, el reconocimiento por acción voluntaria a que se refiere la sección 2 de la Ley 229.
No era nuevo en esta jurisdicción el principio enunciado en Correa v. Sucn. Pizá, supra, al efecto de que bajo el artículo 125 del Código Civil, ed. de 1930, se confiere status como hijo natural (1) volnmtariamente por el padre sólo mediante instrumento público; o (2) involuntariamente me-diante procedimiento judicial que obligue al padre putativo a reconocerlo. Desde el año 1910 manifestamos en Armsterdam v. Puente, 16 D.P.R. 554, 561, lo siguiente:
‘ ‘ Se admite que ha habido siempre dos clases de reconocimiento: uno voluntario y el otro obligatorio. La distinción entre estas dos clases de reconocimiento ha quedado definida en el caso de Gual, (3) *439cuando se Rabia en él de los dereclios consecuentes a un reconoci-miento auténtico y solemne de la filiación natural.”
< í i¡; •* * * * * #
“Creemos que de las disposiciones del Código Civil vigentes ante-riormente, así como de la práctica y jurisprudencia sobre el particular, puede correctamente deducirse la conclusión de que sin algún acto que en forma auténtica revele la voluntad del padre, de dar a su hijo tal estado, el hijo tiene solamente un derecho de acción para obligar al padre a que le confiera dicho estado. El artículo 135 del Código Civil Español, y el 189 del Código Civil de Puerto Rico, proveen los casos en que un padre puede ser obligado a reco-nocer a su hijo ilegítimo. Solamente puede ser obligado a ello por medio de una acción, y puede decirse que tal acción seria innece-saria, únicamente en aquellos casos en que hubieran actos solemnes por parte del padre, que vengan a demostrar que tal obligación ha sido cumplida. Claramente se deduce de estos artículos, que aun-que un padre haya ejecutado, como sucede en el caso de autos, una serie de actos tendentes a mostrar que determinada persona era hijo suyo, sin embargo, no puede decirse que él la haya reconocido, dentro de la acepción que legalmente tiene la palabra ‘reconoci-miento.’ Si él puede ser obligado a ello, entonces hay que convenir en que antes de obligársele, el desideratum no se ha logrado. Baj'o tales circunstancias, y hasta que no Raya algún acto solemne, o alguna declaración de parte de un tribunal, no puede decirse que el Rijo ha sido reconocido, ni puede afirmarse que haya adquirido el estado civil de hijo natural reconocido.” (Bastardillas nuestras.)
Véanse también Puente v. Puente, 16 D.P.R. 582, 585; Matienzo v. Morales, 16 D.P.R. 588; Rijos v. Folgueras, 16 D.P.R. 624, 629; Calaf v. Calaf, 17 D.P.R. 198, 210; Rivera v. Cámara, 17 D.P.R. 528 (revocado por otros fundamentos en Sampedro v. Fournier, 69 D.P.R. 584); Peñagarícano y. Peñagarícano, 19 D.P.R. 494, 497; Figueroa v. Díaz, 19 D.P.R. 717, 725; González v. López, 19 D.P.R. 1113, 1117; Figueroa v. Díaz, 20 D.P.R. 284, 287; López v. López, 23 D.P.R. 824, 827. No puede atribuirse al legislador desconocimiento de la interpretación que a través de los años y en una serie ininterrumpida de casos habíamos dado al artículo 125 del Código Civil, ni el propósito de derogar éste implícitamente. *440Al aprobar la Ley 229 de 1942 lo hizo a la luz de la inter-pretación dada a ese artículo.
La demandante admitió en la estipulación Lecha en corte abierta que ella no ha sido reconocida en el acta de naci-miento, por testamento ni en ningún otro documento público. No ha habido, por tanto, un reconocimiento por acción volun-taria. En su virtud, las causas de acción segunda, tercera y cuarta de su demanda caen por su base.
Cuanto acabamos de decir y cuanto dijimos en el caso de Correa v. Pisa, supra, con respecto al reconocimiento por acción voluntaria por parte de un presunto padre, es aplica-ble mutatis mutandis al reconocimiento por acción voluntaria de los herederos del mismo. No cometió la corte inferior los errores señalados.

Debe confirmarse la •sentencia apelada.


Véanse los artículos 112, 119 y 125 del Código Civil, edición, de 1930.


 Manifiesta la apelante en su alegato que la contención del Senador Iriarte en. dicho debate fué que el P. del S. 340 debía enmendarse en tal forma que su operación resultara retroactiva a la par que prospectiva y que sus disposi-ciones beneficiaran por igual a los hijos adulterinos nacidos antes que empe-zara a regir la proyectada legislación como a los hijos adulterinos nacidos des-pués de su vigencia; y que luego de ese debate alrededor del P. del S. 340 el Senado consideró el P. de la C. 242 y entonces el Senador Iriarte no levantó objeción alguna y votó a favor tanto del P. de la C. 242 enmendado como a favor de su sustituto que más tarde se convirtió en la Ley 229 de 1942. Continúa manifestando la apelante que “La conclusión salta a la vista: si la única objeción del Senador Iriarte al P. del S. 340 era que sólo operaba pros-pectivamente, cuando votó a favor del P. de la C. 242 enmendado y de su sustituto, ello fué porque el P. de la C. 242 tenía efecto retroactivo.” Llega entonces a la conclusión de que la intención legislativa fué liberalizar la le-gislación anterior en cuanto a los hijos nacidos fuera de matrimonio y de que la aceión voluntaria de que habla el párrafo 2 del artículo 125 es idéntica a la acción voluntaria de que hablan los incisos primero, segundo y cuarto del párrafo segundo de dicho artículo, exeepto que tienen distinta forma de ex-presión.


 Gual v. Bonafaux, 15 D.P.R. 559, 566.